DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statements filed 03 June 2021 and 14 July 2021 have been fully considered by the examiner. A signed copy is attached.
Acknowledgement is made of the preliminary amendment to the claims, specification, and drawings filed  on 14 June 2022, and the application is being examined on the basis of the amended disclosure.
Claims 1-21 are pending. 
Claims 1-21 are rejected, grounds follow.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Jacobs et al., US Pg-Pub 2018/0271287 (exemplified by figs. 1-34,(describing a chair) figs. 43-44(describing a user interface for said chair), [0090]-[0248], and [0275]-[0295](respectively) of Jacobs) in view of a second embodiment of Jacobs (fig. 35 and [0249]-[0255] describing a remote control for a chair) .

Regarding Claim 1, the first embodiment of Jacobs teaches:
A furniture motion control system (see figs. 1-11, particularly fig. 8) for controlling movement of one or more movable parts of a furniture member, (see figs. 5A-5D) the system comprising: 
a panel including one or more buttons; (fig. 8, [0152] “local controller 870 may include for example, a chair recline button 871, and a chair upright button 872” see also for example, fig 11A and [0157].)
an actuator (fig. 8, 860) configured to control movement of the one or more movable parts of the furniture member; (see e.g. [0111] “[an] individual powered reclining chair may include … any number of linear and/or rotary actuators (e.g., actuator 655, 660, 760, 960b, 1060b, 1065b of FIGS. 6, 7, 9B, 10B, respectively).”)
an electric motor configured to drive the actuator; (see [0152] “motor/actuator”; which may be electric, see e.g. [0324] “The electric power supply and the at least one energy storage device may provide electric power to, for example, electric motors of respective actuators.”)
and control circuitry configured to control the electric motor, ([0152] “a field-programmable gate array (FPGA), a micro-controller, etc.)/actuator 860”)
detecting that a first button from among the one or more buttons has been pressed ([0152] “the chair controller 870 may include, for example, a first button to move the respective chair between an upright position (e.g., a chair position as illustrated in FIG. 2) and a reclined position (e.g., a chair position as illustrated in FIG. 3)”) 
Controlling the motor to drive the actuator and the one or more movable parts to move automatically ([0152] “Alternatively, the chair controller 870 may include, for example, a first button to move the respective chair between an upright position (e.g., a chair position as illustrated in FIG. 2) and a reclined position (e.g., a chair position as illustrated in FIG. 3).”)
Controlling the motor to drive the actuation and the one or more movable parts to move manually ([0152] “The local controller 870 may include, for example, a chair recline button 871 and a chair upright button 872.”)


the first embodiment of Jacobs differs from the claimed invention in that: 

the first embodiment does not clearly teach: select[ing] between controlling the motor to drive the actuator and the one or more movable parts to move automatically and controlling the motor to drive the actuator and the one or more movable parts to move manually, based on a length of time the first button is held.
(that is, the first embodiment of Jacobs suggests that these functions be performed in the alternative, and does not address selecting between them based on a hold time.)

However, the second embodiment of Jacobs teaches a remote control panel for a reclining chair system ([0249] “With reference to FIG. 35, a remote chair controller 3500 may include a plurality of buttons 3510 proximate a housing cover 3505.”) which includes in response to detecting a first button has been held for a predetermined period of time ([0251] “Pressing button 1 for a predetermined period of time (e.g., three seconds, five seconds, etc.)…”) to select a mode to automatically move a chair into a pre-determined position ([0251] “…may cause the remote chair controller 3500 to transmit an initiation signal to a chair control 800 to, for example, cause a subset of chairs (e.g., A or B) of a group of chairs 1300a within theater 1 to move to either an upright orientation, a partially reclined orientation, or a reclined orientation.”) 

The first and second embodiments of Jacobs are analogous art at least because they are from the same field of endeavor of automatic reclining chairs and contain overlapping structural and functional similarities, they both contain electrically driven automatically reclining chairs. Both embodiments use button presses to control the orientation and/or position of the chairs.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of the first embodiment of Jacobs to include the automatic position seeking mode following depressing the recline or upright buttons of the first embodiment, for a predetermined period of time as suggested by the second embodiment of Jacobs.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to provide an “easy” mode for re-positioning the chair, as suggested by Jacobs second embodiment ([0251] “Single Button Initiation may be considered to, for example, represent an “easy” mode.”) 

Regarding Claim 2, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 1,
Jacobs second embodiment further teaches:
wherein the control circuitry is configured to, in response to determining that the first button is pressed, initiate a timer to determine the length of time the first button is pressed and control the motor to drive the actuator to move the one or more movable parts; ([0251] Pressing button 1 for a predetermined period of time (e.g., three seconds, five seconds, etc.) may cause…”)
and Jacobs first embodiment further teaches:

wherein the control circuitry is configured to control the motor to stop driving drive the actuator when the first button is released and the length of time the first button is held is less than a key held threshold value. ([0119] As illustrated in FIGS. 5A and 5D, a chair back 515a, 515d, a chair seat 525a, 525d, a foot-rest 530a, 530d, and/or an arm-rest 535a, 535d may be repositioned throughout a plurality of various positions, shown as dashed lines.”)

Regarding Claim 3, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 2,
the second embodiment of Jacobs further teaches:
wherein the control circuitry is configured to, when the first button is released and the length of time the first button is held is greater than the key held threshold value, control the motor to drive the actuator and the one or more movable parts to move automatically. ([0251] “Pressing button 1 for a predetermined period of time (e.g., three seconds, five seconds, etc.) may cause the remote chair controller 3500 to transmit an initiation signal to a chair control 800 to, for example, cause a subset of chairs (e.g., A or B) of a group of chairs 1300a within theater 1 to move to either an upright orientation, a partially reclined orientation, or a reclined orientation.”)


Regarding Claim 4, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 3,
the first embodiment further teaches:
wherein the control circuitry is configured to, when the control circuitry controls the motor to drive the actuator and the one or more movable parts move automatically, continue driving the actuator until a first period of time has elapsed. ([0094] “For example, an entire venue of chairs may automatically reorient at a prescribed time sequence with a single initiation.”)

Regarding Claim 5, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 3,
the first embodiment of Jacobs further teaches:
wherein the control circuitry is configured to, when the control circuitry controls the motor to drive the actuator and the one or more movable parts move automatically, continue to drive the actuator until a first period of time has elapsed ([0094] “For example, an entire venue of chairs may automatically reorient at a prescribed time sequence with a single initiation.”)
or the control circuitry detects that one of the one or more buttons has been pressed after the first button was pressed and released. ([0104] “For example, a first button may be provided to reorient a powered reclining chair from an upright position toward a reclined position. A second button may be provided to reorient the powered reclining chair from a reclined position toward an upright position.”; see also figs. 5A-5D and [0119]).
Regarding Claim 6, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 3,
the first embodiment of Jacobs further teaches:
wherein the control circuitry is configured to, when the control circuitry controls the motor to drive the actuator and the one or more movable parts move automatically, continue driving the actuator until the control circuitry detects the actuator is fully extended or retracted.  (see e.g. [0287] “Activation of a second control button icon may result in the associated chair being oriented to a fully upright orientation.”)


Regarding Claim 9, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 1,
the first embodiment of Jacobs further teaches:
wherein the one or more buttons include a forward button and a backward button, wherein the first button is the forward button or the backward button, ([0104] Local controls, located on each powered recliner chair, may allow a chair occupant to reposition the powered reclining chair while seated in the respective chair. For example, a first button may be provided to reorient a powered reclining chair from an upright position toward a reclined position. A second button may be provided to reorient the powered reclining chair from a reclined position toward an upright position”)


and the second embodiment of Jacobs further teaches:
wherein the control circuitry is configured to, in response to determining that the forward button was pressed and the length of time the forward button is held is greater than a key held threshold value, control the motor to drive the actuator and the one or more movable parts to move automatically, in a forward direction, ([0251] “Pressing button 1 for a predetermined period of time (e.g., three seconds, five seconds, etc.) may cause the remote chair controller 3500 to transmit an initiation signal to a chair control 800 to, for example, cause a subset of chairs (e.g., A or B) of a group of chairs 1300a within theater 1 to move to either an upright orientation, a partially reclined orientation, or a reclined orientation.”)
and wherein the control circuitry is configured to, in response to determining that the backward button was pressed and the length of time the backward button is held is greater than the key held threshold value, control the motor to drive the actuator and the one or more movable parts to move automatically, in a backward direction. ([0251] “Pressing button 1 for a predetermined period of time (e.g., three seconds, five seconds, etc.) may cause the remote chair controller 3500 to transmit an initiation signal to a chair control 800 to, for example, cause a subset of chairs (e.g., A or B) of a group of chairs 1300a within theater 1 to move to either an upright orientation, a partially reclined orientation, or a reclined orientation.”)

(For Clarity of the record, Examiner notes that the second embodiment is relied upon to teach detecting a threshold hold time in order to send a signal to execute an automatic orientation command; and the first embodiment to teach a first button for upright (backward) and a second button for recline (forward); and the combination as a whole teaches the claim.)

Regarding Claim 10, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 9,
the first embodiment of Jacobs further teaches:
wherein the control circuitry is configured to, in response to determining that the length of time the first button is held is less than the key held threshold value, control the motor to drive the actuator and the one or more movable parts to move manually and stops in response to the first button being released. ([0119] As illustrated in FIGS. 5A and 5D, a chair back 515a, 515d, a chair seat 525a, 525d, a foot-rest 530a, 530d, and/or an arm-rest 535a, 535d may be repositioned throughout a plurality of various positions, shown as dashed lines.”)

(For clarity of the record, examiner notes that the second embodiment is relied upon to teach the monitoring of a first hold time threshold)


Regarding Claim 11, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 1,
the first embodiment of Jacobs further teaches:
wherein the one or more buttons include a forward button and a backward button, wherein the first button is the forward button or the backward button, ([0104] Local controls, located on each powered recliner chair, may allow a chair occupant to reposition the powered reclining chair while seated in the respective chair. For example, a first button may be provided to reorient a powered reclining chair from an upright position toward a reclined position. A second button may be provided to reorient the powered reclining chair from a reclined position toward an upright position”)
wherein the control circuitry is configured to, in response to determining that the forward button was pressed and the length of time the forward button is held is less than a key held threshold value, control the motor to drive the actuator and the one or more movable parts to move manually, in a forward direction, ([0119] As illustrated in FIGS. 5A and 5D, a chair back 515a, 515d, a chair seat 525a, 525d, a foot-rest 530a, 530d, and/or an arm-rest 535a, 535d may be repositioned throughout a plurality of various positions, shown as dashed lines.”)
and wherein the control circuitry is configured to, in response to determining that the backward button was pressed and the length of time the backward button is held is less than a key held threshold value, control the motor to drive the actuator and the one or more movable parts to move manually, in a backward direction. ([0119] As illustrated in FIGS. 5A and 5D, a chair back 515a, 515d, a chair seat 525a, 525d, a foot-rest 530a, 530d, and/or an arm-rest 535a, 535d may be repositioned throughout a plurality of various positions, shown as dashed lines.”)

(For clarity of the record, examiner notes that the second embodiment is relied upon to teach the monitoring of a first hold time threshold)

Regarding Claim 12, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 1,
the first embodiment of Jacobs further teaches:
A furniture member (see e.g. fig. 2) comprising: 
a seatback; (fig. 2, 215)
a seat bottom; (fig. 2, 225)
a stationary frame; (see fig. 6 and [0120], seat frame 625)
at least one movable leg rest platform (fig. 2, 230) that is supported by the stationary frame and movable relative to the stationary frame; (see fig. 6 and [0120] “a foot support 630 mounted between the two link mechanisms to move in concert with the two link mechanisms.”)
and the furniture motion control system of claim 1. (see rejection of claim 1, supra.)

Regarding Claim 13, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 12,
the second embodiment of Jacobs further teaches:
wherein the control circuitry is configured to, in response to determining that the first button was pressed and released and the length of time the first button is held is greater than a key held threshold value, control the motor to drive the actuator and the one or more movable parts to move automatically, ([0251] “Pressing button 1 for a predetermined period of time (e.g., three seconds, five seconds, etc.) may cause the remote chair controller 3500 to transmit an initiation signal to a chair)
and wherein the control circuitry is configured to, when the control circuitry controls the motor to drive the actuator and the one or more movable parts move automatically, control a movement of the one or more movable parts starts in response to first button being pressed and continues, without stopping in response to the first button being released, ([0251]…transmit an initiation signal to a chair control 800 to, for example, cause a subset of chairs (e.g., A or B) of a group of chairs 1300a within theater 1 to move to either an upright orientation, a partially reclined orientation, or a reclined orientation.” nb. no disclosure of an abort transmission.)
until a first period of time has elapsed, the control circuitry detects that one of the one or more buttons has been pressed after the first button was pressed and released, until the control circuitry detects the actuator is fully extended or retracted, (i.e. fully upright, [0251] “move to either an upright orientation”) until the control circuitry detects the motor current is greater than an overcurrent threshold or until the control circuitry detects the motor current is less than a low current threshold. (interpreted as a Markush group in the alternative beginning at “until…”)

Regarding Claim 14, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 12,
the first embodiment of Jacobs further teaches:
wherein the one or more buttons include a forward button and a backward button, wherein the first button is the forward button or the backward button, ([0104] Local controls, located on each powered recliner chair, may allow a chair occupant to reposition the powered reclining chair while seated in the respective chair. For example, a first button may be provided to reorient a powered reclining chair from an upright position toward a reclined position. A second button may be provided to reorient the powered reclining chair from a reclined position toward an upright position”)
and the second embodiment of Jacobs further teaches:
wherein the control circuitry is configured to, in response to determining that the forward button was pressed and the length of time the forward button is held is greater than a key held threshold value, control the motor to drive the actuator and the one or more movable parts to move automatically, in a forward direction, ([0251] “Pressing button 1 for a predetermined period of time (e.g., three seconds, five seconds, etc.) may cause the remote chair controller 3500 to transmit an initiation signal to a chair control 800 to, for example, cause a subset of chairs (e.g., A or B) of a group of chairs 1300a within theater 1 to move to either an upright orientation, a partially reclined orientation, or a reclined orientation.”)
and wherein the control circuitry is configured to, in response to determining that the backward button was pressed and the length of time the backward button is held is greater than the key held threshold value, control the motor to drive the actuator and the one or more movable parts move automatically, in a backward direction. ([0251] “Pressing button 1 for a predetermined period of time (e.g., three seconds, five seconds, etc.) may cause the remote chair controller 3500 to transmit an initiation signal to a chair control 800 to, for example, cause a subset of chairs (e.g., A or B) of a group of chairs 1300a within theater 1 to move to either an upright orientation, a partially reclined orientation, or a reclined orientation.”)

(For Clarity of the record, Examiner notes that the second embodiment is relied upon to teach detecting a threshold hold time in order to send a signal to execute an automatic orientation command; and the first embodiment to teach a first button for upright (backward) and a second button for recline (forward); and the combination as a whole teaches the claim.)


Regarding Claim 15, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 12, 
the first embodiment of Jacobs further teaches:
wherein the control circuitry is configured to, in response to determining that the length of time the first button is held is less than a key held threshold value, control the motor to drive the actuator and the one or more movable parts move manually,  ([0104] “Local controls, located on each powered recliner chair, may allow a chair occupant to reposition the powered reclining chair while seated in the respective chair.”) 
and wherein the control circuitry is configured to, when the control circuitry controls the motor to drive the actuator and the one or more movable parts move manually, control movement of the one or more movable part starts in response to the first button being pressed and stops in response to the first button being released. ([0119] As illustrated in FIGS. 5A and 5D, a chair back 515a, 515d, a chair seat 525a, 525d, a foot-rest 530a, 530d, and/or an arm-rest 535a, 535d may be repositioned throughout a plurality of various positions, shown as dashed lines.”)

(For clarity of the record, examiner notes that the second embodiment is relied upon to teach the monitoring of a first hold time threshold)


Regarding Claim 16, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 12,
wherein the one or more buttons include a forward button and a backward button, wherein the first button is the forward button or the backward button, ([0104] Local controls, located on each powered recliner chair, may allow a chair occupant to reposition the powered reclining chair while seated in the respective chair. For example, a first button may be provided to reorient a powered reclining chair from an upright position toward a reclined position. A second button may be provided to reorient the powered reclining chair from a reclined position toward an upright position”)
wherein the control circuitry is configured to, in response to determining that the forward button was pressed and released and the length of time the forward button was held is less than a key held threshold value, control the motor to drive the actuator and the one or more movable parts to move manually, in a forward direction, ([0119] As illustrated in FIGS. 5A and 5D, a chair back 515a, 515d, a chair seat 525a, 525d, a foot-rest 530a, 530d, and/or an arm-rest 535a, 535d may be repositioned throughout a plurality of various positions, shown as dashed lines.”)
and wherein the control circuitry is configured to, in response to determining that the backward button was pressed and released and the length of time the backward button was held is less than the key held threshold value, control the motor to drive the actuator and the one or more movable parts to move manually, in a backward direction. ([0119] As illustrated in FIGS. 5A and 5D, a chair back 515a, 515d, a chair seat 525a, 525d, a foot-rest 530a, 530d, and/or an arm-rest 535a, 535d may be repositioned throughout a plurality of various positions, shown as dashed lines.”)

(For clarity of the record, examiner notes that the second embodiment is relied upon to teach the monitoring of a first hold time threshold)


Regarding Claim 17, the first embodiment of Jacobs teaches:
A method of operating a furniture motion control system (see figs. 1-11, particularly fig. 8)  for controlling movement of one or more movable parts of a furniture member, (see figs. 5A-5D)
the system including a panel including one or more buttons, (fig. 8, [0152] “local controller 870 may include for example, a chair recline button 871, and a chair upright button 872” see also for example, fig 11A and [0157].)
an actuator (fig. 8, 860) configured to control movement of the one or more movable parts of the furniture member, (see e.g. [0111] “[an] individual powered reclining chair may include … any number of linear and/or rotary actuators (e.g., actuator 655, 660, 760, 960b, 1060b, 1065b of FIGS. 6, 7, 9B, 10B, respectively).”)
an electric motor configured to drive the actuator, (see [0152] “motor/actuator”; which may be electric, see e.g. [0324] “The electric power supply and the at least one energy storage device may provide electric power to, for example, electric motors of respective actuators.”)
and control circuitry configured to control the electric motor, ([0152] “a field-programmable gate array (FPGA), a micro-controller, etc.)/actuator 860”)
the method comprising: in response to detecting that a first button, from among the one or more buttons, has been pressed, ([0152] “the chair controller 870 may include, for example, a first button to move the respective chair between an upright position (e.g., a chair position as illustrated in FIG. 2) and a reclined position (e.g., a chair position as illustrated in FIG. 3)”)
controlling the motor to drive the actuator and the one or more movable parts to move automatically ([0152] “Alternatively, the chair controller 870 may include, for example, a first button to move the respective chair between an upright position (e.g., a chair position as illustrated in FIG. 2) and a reclined position (e.g., a chair position as illustrated in FIG. 3).”)
and controlling the motor to drive the actuator and the one or more movable parts to move manually, ([0152] “The local controller 870 may include, for example, a chair recline button 871 and a chair upright button 872.”)

the first embodiment of Jacobs differs from the claimed invention in that: 

the first embodiment does not clearly teach: select[ing] between controlling the motor to drive the actuator and the one or more movable parts to move automatically and controlling the motor to drive the actuator and the one or more movable parts to move manually, based on a length of time the first button is held.
(that is, the first embodiment of Jacobs suggests that these functions be performed in the alternative, and does not address selecting between them based on a hold time.)

However, the second embodiment of Jacobs teaches a remote control panel for a reclining chair system ([0249] “With reference to FIG. 35, a remote chair controller 3500 may include a plurality of buttons 3510 proximate a housing cover 3505.”) which includes in response to detecting a first button has been held for a predetermined period of time ([0251] “Pressing button 1 for a predetermined period of time (e.g., three seconds, five seconds, etc.)…”) to select a mode to automatically move a chair into a pre-determined position ([0251] “…may cause the remote chair controller 3500 to transmit an initiation signal to a chair control 800 to, for example, cause a subset of chairs (e.g., A or B) of a group of chairs 1300a within theater 1 to move to either an upright orientation, a partially reclined orientation, or a reclined orientation.”) 

The first and second embodiments of Jacobs are analogous art at least because they are from the same field of endeavor of automatic reclining chairs and contain overlapping structural and functional similarities, they both contain electrically driven automatically reclining chairs. Both embodiments use button presses to control the orientation and/or position of the chairs.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of the first embodiment of Jacobs to include the automatic position seeking mode following depressing the recline or upright buttons of the first embodiment, for a predetermined period of time as suggested by the second embodiment of Jacobs.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to provide an “easy” mode for re-positioning the chair, as suggested by Jacobs second embodiment ([0251] “Single Button Initiation may be considered to, for example, represent an “easy” mode.”) 


Regarding Claim 18, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 17
Jacobs second embodiment further teaches:
further comprising: in response to determining that the first button is pressed, initiating a timer to determine the length of time the first button is pressed and controlling the motor to drive the actuator to move the one or more movable parts; ([0251] Pressing button 1 for a predetermined period of time (e.g., three seconds, five seconds, etc.) may cause…”)
and Jacobs first embodiment further teaches:
controlling the motor to stop driving drive the actuator when the first button is released and the length of time the first button is held is less than a key held threshold value. ([0119] As illustrated in FIGS. 5A and 5D, a chair back 515a, 515d, a chair seat 525a, 525d, a foot-rest 530a, 530d, and/or an arm-rest 535a, 535d may be repositioned throughout a plurality of various positions, shown as dashed lines.”)

Regarding Claim 19, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 17,
the first embodiment of Jacobs further teaches:
wherein, in response to determining that a forward button ([0104] “a first button may be provided to reorient a powered reclining chair from an upright position toward a reclined position”) was pressed and released and the length of time the forward button is held is less than the key held threshold value, controlling the motor to drive the actuator and the one or more movable parts to move automatically, in a forward direction, ([0119] As illustrated in FIGS. 5A and 5D, a chair back 515a, 515d, a chair seat 525a, 525d, a foot-rest 530a, 530d, and/or an arm-rest 535a, 535d may be repositioned throughout a plurality of various positions, shown as dashed lines.”)
and wherein, in response to determining that a backward button ([0104] “A second button may be provided to reorient the powered reclining chair from a reclined position toward an upright position”) was pressed and released and the length of time the backward button is held is less than the key held threshold value, controlling the motor to drive the actuator and the one or more movable parts to move automatically, in a backward direction. ([0119] As illustrated in FIGS. 5A and 5D, a chair back 515a, 515d, a chair seat 525a, 525d, a foot-rest 530a, 530d, and/or an arm-rest 535a, 535d may be repositioned throughout a plurality of various positions, shown as dashed lines.”)

(For Clarity of the record, Examiner notes that the second embodiment is relied upon to teach detecting a threshold hold time)

Regarding Claim 20, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 17,
the first embodiment of Jacobs further teaches:
further comprising: in response to determining that the length of time the first button is held is less than the key held threshold value, controlling the motor to drive the actuator and the one or more movable parts to move manually, ([0119] As illustrated in FIGS. 5A and 5D, a chair back 515a, 515d, a chair seat 525a, 525d, a foot-rest 530a, 530d, and/or an arm-rest 535a, 535d may be repositioned throughout a plurality of various positions, shown as dashed lines.”)
wherein, when the one or more movable parts moves manually, starting movement of the one or more movable part in response to the first button being pressed and stopping in response to the first button being released. ([0119] As illustrated in FIGS. 5A and 5D, a chair back 515a, 515d, a chair seat 525a, 525d, a foot-rest 530a, 530d, and/or an arm-rest 535a, 535d may be repositioned throughout a plurality of various positions, shown as dashed lines.”)

(For Clarity of the record, Examiner notes that the second embodiment is relied upon to teach detecting a threshold hold time in order to send a signal to execute an automatic orientation command; and the first embodiment to teach a first button for upright (backward) and a second button for recline (forward); and the combination as a whole teaches the claim.)

Regarding Claim 21, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 20,
the first embodiment of Jacobs teaches:
wherein, in response to determining that a forward button was pressed and released and the length of time the forward button was held is greater than the key held threshold value, controlling the motor to drive the actuator to move the one or more movable parts manually, in a forward direction, ([0104] Local controls, located on each powered recliner chair, may allow a chair occupant to reposition the powered reclining chair while seated in the respective chair. For example, a first button may be provided to reorient a powered reclining chair from an upright position toward a reclined position. 
and in response to determining that a backward button was pressed and released and the length of time the backward button was held is greater than the key held threshold value, controlling the motor to drive the actuator to move the one or more movable parts manually, in a backward direction. ([0104] “A second button may be provided to reorient the powered reclining chair from a reclined position toward an upright position”)
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the first and second embodiments of Jacobs further in view of Nam, Korean Patent Application KR 2014-0121224 (citations to machine translated provided by Applicant on 14 July 2021, available in the IFW for this application.)


Regarding Claim 7, the two embodiment combination of Jacobs teaches all of the limitations of parent claim 3,
the combination differs from the claimed invention in that:
none of the embodiments of Jacobs appear to teach: wherein the control circuitry is configured to, when the control circuitry controls the motor to drive the actuator and the one or more movable parts move automatically, continue driving the actuator until the control circuitry detects the motor current is greater than an overcurrent threshold.

However, Nam teaches a motor driving circuit (see e.g. Nam background [0001]) with a current sensor that detects a motor current ([0044] “the current sensor 141 may … detect a driving current”)  which detects an overcurrent threshold to stop the motor ([0045] “Accordingly, when the driving current exceeding the peak threshold is detected, a control operation for stopping the driving of the motor apparatus 200 is performed.” ) 

Nam is analogous art because it is reasonably pertinent to the same problem confronted by applicant of how to prevent damage to the actuator motor.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of Jacobs to include the over-current sensor of Nam and compare the current to an over-current threshold as suggested by Nam.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to protect the circuit at a reduced cost, as suggested by Nam ([0008](?) on Page 2 line 62 “detecting a peak current with respect to a driving current of a motor device with a simpler configuration… in order to solve the above problems”)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the first and second embodiments of Jacobs further in view of Nagase et al., US Pg-Pub 2009/0114471

Regarding Claim 8, the combination of the first and second embodiments of Jacobs teach all of the limitations of parent claim 3, 
the combination differs from the claimed invention in that:
neither embodiment clearly teaches: wherein the control circuitry is configured to, when the control circuitry controls the motor to drive the actuator and the one or more movable parts move automatically, continue driving the actuator until the control circuitry detects the motor current is less than a low current threshold.

however, Nagase teaches a motor controller which monitors for a collapse of the current measurement undercurrent below a threshold and stops driving the motor accordingly (Nagase [0062] “since the abnormality can be determined at the point in time the balance of the summed values of the currents of three phases which flow to the motor (namely, whether or not the total sum of instantaneous currents is zero) collapses so as to detect an undercurrent abnormality which does not appear as an output torque or occurs in a certain phase, abnormality can be detected before an overcurrent flows so as to stop the driving of the motor.”)

Nagase is analogous art because it is reasonably pertinent to the same problem confronted by applicant of how to prevent damage to the actuator motor.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of Jacobs to include the monitoring of motor current and detecting when the current sum is below a threshold value to detect an undercurrent, and stopping the motor in response; as suggested by Nagase

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to prevent motor-lockup as suggested by Nagase ([0017] “In an electric power steering system which uses a brushless DC motor … in case a failure such as a disconnection, ground fault or the like of a motor current detection circuit or a motor driving circuit occurs, there is caused a problem that the failure results in a serious failure such as the lock of the [shaft]”)
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheldon et al., US Pg-Pub 2006/0087159 – a motorized swivel recliner with a partially immobilized internal support framework.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.T.S./Examiner, Art Unit 2119 

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119